DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2 and 4-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/14/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is indefinite in regards to physical property (5). Specifically the phrase “with respect to a total amount of said particulate water-absorbing agent.” [Emphasis added] is deemed to be confusing due to the use of the article “a” instead of the word “the”. By using the article “a”, the dust concentration is being made in reference to many different non-defined amounts of said particulate water-absorbing agent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 13-15, 17-18, 20, 23 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104582833 A. Please note that since applicant did not file a direct English language translation of  CN 104582833 A, the present examiner will use the English language translation of this reference as set forth in the NOTIFICATION OF FIRST OFFICE ACTION BY THE “CHINA NATIONAL INTELLECTUAL ADMINISTRATION”, issued on January 19, 2022, that applicant cited in their I.D.S. filed 03/01/22.
Please note: Applicant’s independent claim 13 is drawn to a particulate water-absorbing agent having the listed physical properties (1) and (2). The dependent claims further require additional physical properties of the particulate water-absorbing agent. None of applicant’s claims set forth any listing of the actual chemical components used to make the particulate water-absorbing agent. As such, the Examiner will copy below applicant’s [Production Example 1] as set forth on pages 114-115 of applicant’s  specification.
[Production Example 1]
“First, there was prepared an aqueous monomer solution (1) containing 300 parts by mass of acrylic acid, 100 parts by mass of a 48 mass% aqueous sodium hydroxide solution, 0.94 5 parts by mass of polyethylene glycol diacrylate (average n number: 9), 16.4 parts by mass of a 0.1 mass% aqueous trisodium diethylenetriamine pentaacetate solution, and 314.3 parts by mass of deionized water. 
[0246] 
Next, the aqueous monomer  solution (1) whose temperature had been adjusted to 38°C was continuously fed by a metering pump, and then 150.6 parts by mass of a 48 mass% aqueous sodium hydroxide solution was  further continuously line-mixed with the aqueous monomer solution 15 (1). At this stage, the temperature of the aqueous monomer solution (1) was raised to 80°C due to heat of neutralization.
 [0247] 
Subsequently, 14.6 parts by mass of a 4 mass% aqueous sodium persulfate solution was continuously line-mixed with 20 the aqueous monomer solution (1), and then a resultant mixture was continuously fed into a continuous polymerization device, having a planar polymerization belt with dams at both ends, so that the fed mixture had a thickness of 10 mm. Thereafter, polymerization (polymerization time: 3 minutes) 25 was continuously carried out, so that a belt-shaped hydrogel (1) was obtained. The belt-shaped hydrogel (1) obtained was continuously cut at regular intervals in the width direction relative to the traveling direction of the polymerization belt so that the cut length was 300 mm. Thus, a hydrogel (1) was 5 obtained. The hydrogel (1) had a CRC of 33.5 g/g and a resin solid content of 49.5 mass%.” [Emphasis added].

CN 104582833 A discloses a particulate water-absorbing agent, and specifically discloses the 25 following technical features (see paragraphs 16-17 and 19 on page 26, paragraphs 1, 6-7 and 9-10 on page 27, paragraphs 4-8 on page 28, and Table 3 and 4 of the description). “A solution (A) prepared by mixing 246.16 g of acrylic acid, 0.840 g (0.047 mol %) of polyethyleneglycol diacrylate (with a molecular weight of 523), and 1.51 g of a 1.0-mass % diethylene triamine pentaacetate pentasodium aqueous solution with one another was poured 30 into a 1-L polypropylene container having an inner diameter of 80 mm and covered with styrene foam (heat insulating material), and was stirred with use of a magnetic stirrer, while a solution (B) prepared by mixing 205.67 g of a 48.5-mass % sodium hydroxide aqueous solution and 232.16 g of pure water having a temperature adjusted to 50°C was added quickly in an open system to the solution (A) to be mixed. This prepared a monomer aqueous solution (with a monomer concentration of 43 mass %). 
The temperature of this monomer aqueous solution was raised to approximately 100°C due to heat of neutralization and heat of solution. Next, 13.66 g of a 3.0-mass % sodium persulfate aqueous solution was added to the monomer aqueous solution while being stirred. Immediately after that, the mixture was poured under atmospheric pressure into a stainless steel butt vessel (with a bottom surface of 250x250 mm, a top surface of 640640 mm, and a height of 50 mm; central cross section: trapezoidal; inner surface provided with Teflon® attached thereto). The butt vessel was heated with use of a hot plate until its surface temperature reached 100°C. Soon after the monomer aqueous solution was poured into the butt vessel, a polymerization reaction started. This polymerization reaction proceeded with steam being generated and the mixture foaming and swelling in various directions. The mixture was then shrunk to a size slightly larger than the size of the butt vessel. This swelling and shrinking ended within approximately 1 minute. Then, 4 minutes after the start of the polymerization reaction, the water-containing gel polymer (hydrogel) was taken out. The hydrogel produced through the polymerization reaction was crushed with use of a meat chopper. This operation produced a water-containing gel-like crosslinked polymer having refined grains. The refined water-containing gel-like crosslinked polymer was spread out on a metal gauze having a mesh size of 300 um (50 mesh), dried with hot air at 180°C for 50 minutes, pulverized with use of a roll mill, classified with use of a JIS standard sieve having a mesh size of 850 um and a JIS standard sieve having a mesh size of 150 um, and then blended.
 Next said water absorbent resin particles can be used to form water absorbing articles, such as disposable diapers.  As way of illustration, 50 g of the particulate water absorbing agent and 50 g of wood-ground pulp were dry-mixed with use of a mixer. The resulting mixture was then spread out on a 400-mesh wire screen (with a mesh size of 38 um), and was formed into a web (sheet) of paper with use of air in a batch-type air paper making device. The basis weight was adjusted by adjusting the time of the air paper making. The web of paper was then cut into a rectangular shape (with a size of 120 mmx380 mm) to be molded. Next, this web was pressed under a pressure of 196.14 kPa 30 (2 (kgf/cm’)) for 1 minute to provide an absorbent body in the form of a disposable diaper. The absorbent body produced as above in the form of a disposable diaper contained 12 g of the particulate water absorbing agent, and had a core concentration of 50 mass % and a basis weight of approximately 526 (g/m’). The above absorbent body was placed on a back sheet (liquid impermeable sheet) made of liquid impermeable polypropylene and having a size of 120 mmx380 mm. Then, a sheet of nonwoven fabric having a size of 120 mmx380 mm was placed on the absorbent body, and a top sheet (liquid permeability sheet) made of liquid permeability polypropylene and having the same size as the sheet of nonwoven fabric was placed on the sheet of nonwoven fabric. This prepared a simulated child disposable diaper including four layers. 
An acrylic plate (with a size of 120 mmx380 mm) having a liquid inlet with a diameter of 70 mm at a central portion was placed on the above simulated disposable diaper. Then, an anchor was placed on the acrylic plate which anchor was adjusted to apply a load of 2.1 kPa evenly on the entire acrylic plate. Next, 75 ml of 0.9-mass % saline was poured through the liquid inlet a total of three times at 30-minute intervals. The time needed for the poured saline to be absorbed by the simulated disposable diaper (that is, the time needed for the saline to be absorbed through the liquid permeability sheet) at the first instance, the second instance, and the third instance were recorded respectively as a first-instance liquid absorbing time, a second-instance liquid absorbing time, and a third-instance liquid absorbing time.
 Following the above measurement of liquid absorbing times, 75 ml of saline was poured two more times (at 30-minute intervals) for a total of five times (with a total amount poured of 375 ml). The anchor and the acrylic plate were removed 30 minutes after the fifth pouring of saline. Then, 30 sheets of kitchen paper (with a size of 120 mmx380 mm, available from Oji Nepia Co., Ltd.), of which the total weight (W5 (g)) was measured in advance, were placed, and further, an acrylic plate (with a size of 120 mmx380 mm) and an anchor (total weight of 10 kg) that would apply a load evenly were placed quickly on the sheets of kitchen paper. One minute later, the weight (W6 (g)) of the 30 sheets of kitchen paper was measured, re-wet (g) of the simulated disposable diaper was calculated. 
Furthermore, with reference to CN 104582833 A’s Tables 3 and 4, the CRC value of the water-absorbing agent is 34 g/g which falls directly within applicant’s claimed centrifuge retention capacity (CRC) of 30 g/g to 50 g/g), as set forth in independent claim 13. 
In summary, CN 104582833 A discloses a technical solution of obtaining a particulate water-absorbing agent by preparing a monomer aqueous solution from acrylic acid, polyethyleneglycol diacrylate, a diethylene triamine pentaacetate pentasodium aqueous solution, a 48.5-mass % sodium hydroxide aqueous solution, and pure water; then adding sodium persulfate aqueous solution to the prepared monomer aqueous solution for polymerization reaction to obtain a hydrogel; and subjecting the hydrogel to refining, drying with air, pulverization, classification with use of a sieve, and blending. 
CN 104582833 A differs from applicant’s claimed invention of independent claim 13 and dependent claim 14 in that  CN 104582833 A does not directly calculate applicant’s new absorbent performance index nAPI of 240/190 or less (for elected independent claim 13 and dependent claim 14 respectfully). 
Nevertheless, it would have been obvious to one having ordinary skill in the art to use the disclosure of CN 104582833 A as strong motivation to actually produce water absorbing particles that fall within applicant’s calculated  new absorbent performance index nAPI of 240/190 or less (for elected independent claim 13 and dependent claim 14 respectfully) because CN 104582833 A’s discloses producing water absorbing polymeric particles from reaction components that are the same as applicant’s reaction components, employed within extensively overlapping concentration ranges and reacted under basically the same reaction conditions.  It is well known in the art that a composition and its properties are in separable. As such CN 104582833 A discloses water absorbing particles would have nAPI values that would fall within applicant’s claimed nAPI values of 240/190 respectfully for claims 13 and 14.
Furthermore, it would also have been obvious to one having ordinary skill in the art to use the disclosure of CN 104582833 A as strong motivation to actually produce water absorbing particles that fall within applicant’s calculated  new absorbent performance index nAPI of 240/190 or less (for elected independent claim 13 and dependent claim 14 respectfully) because CN 104582833 A’s discloses testing the first absorbing time, the second absorbing time, the third absorbing time, the re-wet, and other water absorption parameters of the absorbent body made of a water-absorbing agent. Please note that Applicant’s claimed new absorbent performance index nAPI  values are calculated directly from said first absorbing time, the second absorbing time, the third absorbing time, and the re-wet values.
CN 104582833 A thus motivates one having ordinary skill in the art to produce water absorbing polymer particles and water absorbing articles from said water absorbing polymer particles, using a comprehensive water absorption evaluation means of measuring and adjusting the first absorbing time, the second absorbing time, the third absorbing time, and the re-wet time as needed to meet the desired properties for the production of highly effective water absorbing articles. 
A person skilled in the art can infer that the water absorption of the water-absorbing agent is tested to meet the API and nAPI parameters under certain conditions. Next, the agent proportion, the preparation technology and the detection method of the water-absorbing agent (Production Example 2) disclosed in CN 104582833 A very approximate to those described in the Examples of the present application. It would have been predictable for a person skilled in the art to obtain the water-absorbing agent meeting the elements of the present application by adjusting the agent proportion and the technological parameters through very limited testing.
In regards to the additional technical features of applicant’s claims 15 and 17-18 the following comments are made. In order to adjust the water absorption capacity of the particulate water-absorbing agent, a person skilled in the art would have easily obtained a water-absorbing agent meeting the requirements for the parameters for the physical properties such as DAP10min, DRC5min, and index of DRC of claims 15 and 17-18 by properly adjusting the agent proportion and preparation technology through limited times of tests on the basis of the water-absorbing agent (2) of CN 104582833 A. 
Furthermore, as stated above, because CN 104582833 A’s discloses producing water absorbing polymeric particles from reaction components that are the same as applicant’s reaction components, employed within extensively overlapping concentration ranges and reacted under basically the same reaction conditions, the physical properties of both compositions would be the same. As such, the following physical properties of applicant’s dependent claim 15: (3) diffusing absorbency under press after 10 minutes (DAP10min) of 12.0 g/g or more; (4) a gel permeation rate (GPR) of 25 g/min or more; and (5) a content of the water-absorbing resin contained in a dust of said particulate water-absorbing agent of 300 ppm or less, with respect to a total amount of said particulate water-absorbing agent, are all deemed to fall within CN 104582833 A’s disclosure even if said physical properties are not explicitly disclosed by CN 104582833 A. 
Likewise applicant’s claims 17-18 DRC (i.e. dunk retention capacity) of 43/30 or less respectfully, are deemed to be met for the same reasons the other physical properties are met by the disclosure of CN 104582833 A even if said physical properties are not explicitly disclosed by CN 104582833 A. 
CN 104582833 A discloses the following technical feature (see the last paragraph on page 23 and paragraphs 1-2 on page 24 of the description): “It is preferable that the step (5) involves adding, as the liquid permeability improving agent, a water-insoluble inorganic fine particle in an amount of 0.05 mass % to 5.0% mass relative to the water absorbing agent. The production method of the present invention may preferably be arranged such that the water-insoluble inorganic particle is made of silicon dioxide. The method of the present invention for producing a water absorbing agent may preferably be arranged such that the step (5) involves adding, as the liquid permeability improving agent, a compound containing a water-soluble polyhydric metal cation in an amount of 0.01 mass % to 5.0 mass % relative to the water absorbing agent.” As shown above, Document 3 discloses a technical solution of improving the liquid permeability. For a person skilled in the art, there is a technical inspiration. A person skilled in the art could regulate the liquid permeability improving agent in the production process to adjust the liquid permeability-related parameters for physical properties (such as a gel permeation rate GPR, a gap fluid retention capacity under pressure, a saline flow conductivity SFC, and gel bed permeability GBP) in the water-absorbing agent and keep them within certain ranges.”.
Applicant’s dependent claim 20 requirement that the water-absorbing particles have a non-uniform pulverized shape is also deemed to be met by the disclosure of CN 104582833 A, because CN 104582833 A further discloses the following: (see paragraph 8 on page 13 of the description): “In the case where water absorbent resin and water absorbing agent are in the form of a powder, the shape of the particles is not limited to any particular one, and may be, for example, a sphere, a pulverized shape, an irregular shape, or a granulated product thereof (that is, a product formed of a plurality of particles bound together). However, in view of the size of the surface area, it is preferable to use (1) particles in an irregularly pulverized shape that are produced through the pulverization step.” [Emphasis added]. 
Applicant’s dependent claim 23 requirement that the water-absorbing particles have a fluid retention capacity under pressure (AAP) of 18 g/g or more is also deemed to be met by the disclosure of CN 104582833 A, because CN 104582833 A further discloses with reference to Table 3, the water-absorbing agent 2 has an AAP value of 30 g/g, which falls within the AAP ranges recited in applicant’s claim 23.
Applicant’s dependent claim 27 requirement that the water-absorbing particles have a value of diffusing absorbency under press after to minutes (DAP10min) of 18 g/g or more, is also deemed to be met by the disclosure of CN 104582833 A, is deemed to be met for the same reasons (i.e same compositions have same properties) the other physical properties are met by the disclosure of CN 104582833 A even if said physical property is not explicitly disclosed by CN 104582833 A.
The limitations of applicant’s claims 28-29 are deemed to be fully met because CN 104582833 A directly discloses using their water absorbent resin particles to form water absorbing articles, such as disposable diapers.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764